10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:17-cv-00814-.JLR Document 152 Filed 04/23/19 Page 1 of 3

The Honorable J ames L. Rob'art

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
CENTRAL FREIGHT LlNES, INC., a Texas
corporation,
No. 2117-cv-00814-JLR
Plaintiff,
JOlNT STIPULATION AND ORDER TO
v. 4 MODIFY THE BRIEFING SCHEDULE
FOR PLAINTIFF’S MOTION FOR
Al\/IAZON FULFILLMENT SERVICES, a PARTIAL SUMMARY JUDGl\/[ENT
Delaware corporation, and DOES 1 through 25,
inclusive, NOTE ON MOTION CALENDAR:
April 23, 2019
Defendant.

 

 

Pursuant to Local Civil Rules 7(d)(l) and (]') and 10(g) and Federal Rule of Civil
Procedure 56(d), the undersigned parties respectfully request that the Court extend the following
deadlines pertinent to Plaintiff’ s Motion for Partial Surnmary Judgment (Dkt. No. 145), Which is
currently noted for consideration on May 3, 2019.

Defendant’s Resp_onse: Extend from Apri129, 2019 to May 6, 2019.

Plaintifi’ s Replv and Note Date: Extend from May 3, 2019 to May 13, 2019.

Good cause exists for extending the briefing schedule because unforeseen travel delays
forced the rescheduling of Plaintiffs Rule 30(b)(6) to April 22, 42019. The additional time Will

allow Defendant sufficient time to incorporate the deposition testimony into its response

JOINT STIPULATION AND ORDER TO MODIFY THE FOSTER I’EPPER PLLC
BRIEFING SCHEDULE FOR PLAINTIFF’S MOTION FOR 1111 THIRD AVENUE, SUITE 3400
PARTIAL SUMMARY JUDGMENT - 1. SEAmE,WAerNcToN 98101-3299

Case NO_ 2: 17_CV_00314_JLR PHoN-E (206) 447-4400 FAX (206) 447-9700

53331750.1

 

 

 

L))

\J Ch

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:17-cv-00314-JLR Documen1152 Filed 04/23/19 Page 2 013

Dared this 23rd day 61 Aprn, 2019.

 

 

ROETZEL & ANDRESS, LPA FO STER PEPPER PLLC

S/ Garrv Wills ( via email authorization) s/ Steve Block

Marc H. Kallish (adniittedpro hac Steven W. Block, WSBA No. 24299

vice) Christopher A. Rogers, WSBA No. 49634

Garry Wills (admitted pro hac vice) 111 1 Third AVenue, Suite 3000

Julia l\/lohan (admitted pro hac vice) Seattle, Washington 98101~3299

30 N. LaSalle St., Sui_te 2800 Telephone: (206) 447-4400

Chicago, IL 60602 Facsimile: (206) 447-9700

Telephone: 3 12.5 8 0. 1200 Email: steve.blocl<;@foster.corn

Ernail: inkallish@ralaw.corn Ernail: christopher.rogers@foster.corn
gwills@ralaw.com Attomeys for Defendant Amazon Fullelment
jmohan@ralaw.com S€'”Vi€€

Attorneysfor Plaintijj”

_O_B_PM
lt is so ORDERED.

ap
Dated this §§ 1 day of §Q¢Z,‘\ , 2019.

Qm<i war

The Hono ble 1 ames L. Robart
United St es District Court Judge

JOlNT STIPULATION AND ORDER TO MODIFY THE FOSTER PEPPER PLLC
BR]EFING SCHEDULE FOR PLAINTIFF’ S MOTION FOR 1111 THIRD AVENUE, SUITE 3400
PART]_AL SUl\/[MARY IUDGl\/IENT - 2 SEAmE,WASrm\IGTON 98101-3299

Case No_ 2;17-cV-O()814-JLR PHoNE (206) 447-4400 FAx (206) 447-9700

533817501

 

 

 

 

